Citation Nr: 9917982	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  94-41 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for degenerative joint 
disease (DJD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
October 1966 and from October 1974 to October 1991.

This appeal arose from an October 1992 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  The above issues were remanded for 
additional development by the Board of Veterans' Appeals 
(Board) in February 1997.  In October 1998, the veteran was 
informed that the denials of his claims were being continued.

The issues of entitlement to service connection for an 
acquired psychiatric disorder and DJD are subject to the 
attached remand.


FINDINGS OF FACT

1.  Between November 1, 1991, when service connection was 
granted, and January 12, 1998, the date when the new 
regulatory criteria became effective, the veteran's 
hypertension was manifested by diastolic pressure of 
predominantly 90 or more.

2.  Subsequent to January 12, 1998, the veteran's 
hypertension was manifested by diastolic pressures of 
predominantly 90 and which required continuous medication for 
control.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hypertension prior to January 12, 1998 have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, Code 7101 (1997).

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension subsequent to January 12, 1998 have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, Code 7101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

It is also noted that retroactive application of the revised 
regulations prior to January 12, 1998 is prohibited.  Rhodan 
v. West, 12 Vet. App. 55 (1998).  Therefore, impairment 
resulting from the hypertension prior to January 12, 1998 
must be evaluated utilizing the older criteria, while 
impairment arising from this disorder after January 12, 1998 
must be evaluated under the criteria which are determined to 
be more beneficial to the veteran, given his particular 
disability picture.

Prior to January 12, 1998, a 10 percent disability evaluation 
for hypertension was warranted for diastolic pressure of 
predominantly 100 or more; a 20 percent evaluation required 
diastolic pressure of predominantly 110 or more with definite 
symptoms.  38 C.F.R. Part 4, Code 7101 (1997).  

Subsequent to January 12, 1998, a 10 percent disability 
evaluation is warranted for diastolic pressure of 
predominantly 100 or more, a systolic pressure predominantly 
160 or more, or the minimum evaluation for an individual with 
a history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
evaluation requires diastolic pressure predominantly 110 or 
more or systolic pressure predominantly 200 or more.  
38 C.F.R. Part 4, Code 7101 (1998).

The veteran was examined by VA in March 1992.  He reported 
that he had been treated on and off for hypertension.  The 
cardiovascular examination noted that his heart sounds were 
good, with no murmurs or split sounds.  There was no 
enlargement to percussion or auscultation.  His blood 
pressure was 128/90 (sitting); 128/90 (recumbent); and 130/90 
(standing).  He claimed that he was too weak to exercise.  
The diagnosis was mild hypertension secondary to stress.

A private physician examined the veteran in August 1992.  His 
blood pressure was 140/100 on the right arm and 130/100 on 
the left arm.  The reading was 150/90 in the supine position.  
The examination of the heart noted a regular rate and rhythm 
and the point of maximal impulse was not seen or felt.  The 
heart was not thought to be enlarged.  There was no 
indication of murmurs or thrills.

VA examined the veteran in November 1997.  He reported no 
symptoms of congestive heart failure, dependent edema or 
peripheral vascular disease.  The objective examination found 
that his initial pulse was 104, although it subsequently 
dropped to 90.  The heart displayed a regular rate and 
rhythm.  He admitted that he had not taken his anti-
hypertensive medication prior to the examination.  His blood 
pressure was 160/90 (sitting); 150/100 (standing); and 150/90 
(recumbent).  After the examination, his blood pressure was 
140/90.  His heart was not enlarged.  A chest x-ray was 
negative.  An EKG revealed sinus tachycardia and nonspecific 
lateral T abnormalities.  The diagnosis was hypertension, 
idiopathic, reasonably well-controlled on medications without 
obvious end-organ damage clinically.

The objective evidence does not indicate that an increased 
evaluation is warranted for the veteran's service-connected 
hypertension under the regulations in effect prior to January 
12, 1998.  This evidence did not demonstrate that his 
diastolic pressure was 110 or more, nor was there evidence of 
definite symptoms.  The objective evidence revealed that his 
diastolic pressure was predominantly 90 while on medication.  
There was no evidence of any end-organ involvement and there 
were no complaints of any symptoms related to his 
hypertension.

Nor does the evidence suggest that an evaluation in excess of 
10 percent is warranted pursuant to the regulation in effect 
subsequent to January 12, 1998.  The evidence did not 
demonstrate that his diastolic pressure was predominantly 110 
or more, nor did it show that his systolic pressure was 
predominantly 200 or more.  Therefore, there is no indication 
that a 20 percent disability evaluation is warranted under 
the new rating criteria.

In conclusion, it is found that the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
his service-connected hypertension under either the old 
rating criteria in effect prior to January 12, 1998 or 
pursuant to the new rating criteria in effect subsequent to 
January 12, 1998.


ORDER

A rating in excess of 10 percent prior to January 12, 1998 is 
denied; a rating in excess of 10 percent subsequent to 
January 12, 1998 is also denied.


REMAND

The veteran contends, in essence, that service connection for 
an acquired psychiatric disorder and DJD is warranted.  He 
alleges that these disorders, which are still present, are 
directly attributable to his period of service.  Therefore, 
he believes that service connection is justified.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In regard to the claim for service connection for an acquired 
psychiatric disorder, it is clear from the November 1997 VA 
examination report that the examiner had not reviewed the 
available records, particularly the service medical records, 
as instructed by the prior remand.  This clearly violates 
Stegall v. West, 11 Vet. App. 268 (1998), which stated that, 
when a case is remanded by either the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter "the 
Court"), or by the Board, a veteran has, as a matter of law, 
the right to compliance with that remand.  Since the Board 
must ensure that the instructions of a remand are complied 
with, failure to do so would constitute error on the part of 
the Board.

Moreover, it is noted that the VA examination performed in 
March 1992 had diagnosed dysthymia.  However, the November 
1997 examination, which had relied upon history as provided 
by the veteran (in which he denied any psychiatric treatment, 
despite the service medical records which reflected repeated 
treatment), found that the veteran had no psychiatric 
disorder.  An examination which takes all the previous 
treatment records into account, particularly the service 
medical records, must be conducted prior to a final 
determination of the veteran's claim.

Finally, there is still no opinion of record as to whether 
any currently diagnosed psychiatric disorder is related to 
the symptoms and complaints made in service.  Such an opinion 
must be rendered, since the Board cannot rely on its own 
unsubstantiated medical opinion.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

In regard to the claim for service connection for DJD, the 
record revealed that the veteran was examined by VA in 
October and November 1997.  Initially, it is apparent that 
the examiners did not review all the service medical records 
prior to the examination, as instructed in the previous 
remand.  Again, this violates the principles of Stegall, 
supra.  Moreover, the diagnoses provided by these 
examinations are completely inconsistent.  The examination 
conducted in October diagnosed osteoarthritis, while the 
examination performed in November found no evidence of this 
disorder.  This diagnostic conflict must be resolved prior to 
a final determination of the veteran's claim.  See Ussery v. 
Brown, 8 Vet. App. 64 (1995).  Finally, if DJD is found to 
currently exist, it is noted that there is still no opinion 
of record as to whether the complaints and findings noted in 
service were an early manifestation of any currently 
diagnosed disorder.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA psychiatric examination by a 
qualified physician.  Following a 
complete review of the claims folder, 
particularly the service medical records, 
the examiner should indicate whether the 
veteran currently suffers from an 
acquired psychiatric disorder.  If such a 
disorder is diagnosed, the examiner 
should render an opinion as to whether it 
is etiologically related to the symptoms 
and complaints noted in service.  All 
indicated special studies deemed 
necessary should be accomplished.  The 
claims folder must be made available to 
the examiner prior to the examination so 
that the veteran's entire history can be 
taken into consideration, and the 
examiner is asked to indicate in the 
examination report that the claims files 
have been reviewed.

2.  The RO should afford the veteran a 
complete orthopedic examination by a 
qualified physician.  After conducting a 
review of the entire claims folder, 
particularly the service medical records, 
this examination should definitively 
ascertain whether or not the veteran 
suffers from degenerative joint disease.  
If such disease is found, the examiner 
should render an opinion as to whether 
the complaints and findings noted in the 
service medical records were an early 
manifestation of that disease.  All 
indicated special studies deemed 
necessary should be accomplished.  The 
claims folder must be made available to 
the examiner prior to the examination so 
that the veteran's entire medical history 
can be taken into consideration, and the 
examiner is asked to indicate in the 
examination report that the claims files 
have been reviewed.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veteran's claims remain denied, in 
whole or in part, he and his representative should be 
provided with an appropriate supplemental statement of the 
case, and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).






	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

